Citation Nr: 9920284	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  93-01 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of 
multiple joints.  

2.  Entitlement to service connection for residuals of an 
injury to the right shoulder.  

3.  Entitlement to an original evaluation, in excess of 10 
percent, for degenerative joint disease of the right knee.  

4.  Entitlement to an original evaluation, in excess of 10 
percent, for degenerative joint disease of the right ankle.  

5.  Entitlement to an original evaluation, in excess of 10 
percent, for degenerative joint disease of the left knee, 
prior to December 14, 1998.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



INTRODUCTION

The veteran served on active duty from December 1967 to April 
1968.  

This appeal arises from a March 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  During the pendency of this 
appeal the veteran moved to the State of Texas.  His claims 
have been returned to the Board of Veterans' Appeals (Board) 
from the Houston, Texas RO.  

In October 1994, the Board remanded the veteran's requests to 
reopen his claims for service connection for residuals of 
injuries to the right and left knee, right ankle, right 
shoulder and entitlement to service connection for arthritis 
of multiple joints.  

After completing the development ordered by the Board the RO 
issued a rating decision in January 1998.  The RO granted 
service connection for residuals of right and left knee 
injuries and residuals of a right ankle injury.  The RO 
granted the veteran's request to reopen his claim for service 
connection for residuals of a right shoulder injury and then 
denied the claim on the merits.  The RO continued the denial 
of service connection for arthritis of multiple joints.  

The RO assigned 10 percent ratings for the right knee, the 
left knee and the right ankle.  The veteran filed a notice of 
disagreement with the ratings assigned for the knees and 
right ankle in January 1998.  He submitted a substantive 
appeal in August 1998.  

In December 1998 the veteran filed a statement of claim.  He 
stated that he had surgery on the left knee in December 1998.  
The RO issued a decision in February 1999 which granted a 
temporary total evaluation for a convalescence from a total 
left knee replacement.  The evaluation of the veteran's left 
knee was 10 percent from June 1991, 100 percent from December 
1998 based on a period of convalescence and 30 percent 
beginning in February 2000, with the provision that the left 
knee rating would be re-evaluated at the end of the one-year 
convalescence period.  The RO continued the 10 percent 
ratings for the right knee and right ankle.  The veteran has 
not indicated disagreement with the convalescent rating or 
the 30 percent rating beginning in February 2000.  Because 
the left knee rating will be re-evaluated in the year 2000, 
the Board is of the opinion that a final post-convalescence 
rating has not yet been assigned for the left knee 
disability.  In the absence of a final rating as to this 
issue, the Board lacks jurisdiction over the issue of the 
future rating to be assigned to the veteran's left knee 
disability and will address the claim no further herein.

For these reasons the Board has determined that the issues 
currently on appeal are those set out on the title page.  

Appellate consideration of the issue of entitlement to an 
increased rating for degenerative joint disease of the left 
knee prior to December 14, 1998, will be deferred pending 
completion of the development requested in the REMAND portion 
of this decision.





FINDINGS OF FACT

1.  The veteran has not submitted competent evidence of a 
nexus between currently diagnosed generalized osteoarthritis 
and service or the initial post service year.  

2.  The veteran has not presented competent evidence of a 
nexus between the currently-shown right shoulder disability 
and service.  

3.  The veteran's right knee degenerative joint disease, 
during the period up to December 1996, did not produce 
recurrent subluxation or instability.  X-rays revealed 
degenerative joint disease of the right knee.  Range of 
motion of the right knee was from 0 to 132 degrees.  The 
veteran reported right knee pain and problems walking.  

4.  The veteran's right knee degenerative joint disease, 
during the period from December 1996 to March 1999, did not 
produce instability or laxity of the joint.  The veteran had 
range of motion to 132 degrees of flexion, with constant 
pain.  

5.  Beginning in March 1999, the medical records reveal that 
the veteran had evidence of an increased right knee anterior 
drawer and Lachman's test.  Extension of the right knee was 
limited to 5 degrees.  Any manipulation of the knee caused 
severe pain.  

6.  The veteran's right ankle disorder has consistently been 
demonstrated by swelling and pain in the joint with slight or 
no actual limitation of motion on examination.  


CONCLUSIONS OF LAW

1.  The claim for service connection for arthritis of 
multiple joints is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  The claim for service connection for residuals of an 
injury to the right shoulder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

3.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the right knee, for the period 
prior to December 1996, have not been met.  38 U.S.C.A. 
§§ 1151, 5107(b) (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (1998); 
VAOPGCPREC 9-98.  

4.  The criteria for a 20 percent rating for degenerative 
joint disease of the right knee, for the period from December 
1996 to March 1999, have been met. 38 U.S.C.A. §§ 1151, 
5107(b) (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (1998); 
VAOPGCPREC 9-98.  

5.  The criteria for a 20 percent disability rating under the 
provisions of Diagnostic Code 5003 along with a separate 10 
percent rating based on Diagnostic Code 5257, beginning in 
March 1999, have been met.  38 U.S.C.A. §§ 1151, 5107(b) 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261 (1998); VAOPGCPREC 9-98.  

6.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the right ankle have not been 
met.  38 U.S.C.A. §§ 1151, 5107(b) (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5271 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background.  The veteran was examined prior to 
induction in July 1967.  The upper extremities, lower 
extremities, spine and other musculoskeletal system were 
noted to be normal.  

On the back of the July 1967 pre-induction physical 
examination report it was noted that the veteran claimed 
ailments of the knees and ankle.  A notation below stated 
that both knees were examined and found normal.  On service 
entrance in December 1967 an orthopedic consultation was 
ordered.  The veteran related that he had been in an 
automobile accident six months previously, during which he 
had injured his right ankle.  Since then he had had some 
recurrent swelling, giving way of the ankle, and pain on its 
outer aspect.  Since playing football in high school he had 
had a weak ankle.  Examination of the right ankle revealed 
normal contours and  slight swelling on the lateral aspect.  
Range of motion in dorsiflexion was from 0-30 degrees, 
plantar flexion was from 0-25 degrees.  There was no 
instability.  Circulation was normal.  X-rays were negative.  
The diagnosis was no demonstrable orthopedic pathology.  The 
veteran was found fit for service.  

January 1968 service medical records reveal the veteran fell 
down stairs.  He had pain in the sacral area.  Lumbar spine 
X-rays were negative.  Approximately two weeks later the 
veteran fell down stairs again.  He was unable to move his 
foot.  It had started to turn blue.  He was given an ace 
bandage and told to elevate and apply ice to his foot.  X-
rays were negative.  

In February 1968 the veteran complained of pain in the right 
ankle.  He also complained of pain in the right knee.  

March 1968 service medical records reveal that the veteran 
had pain in the right ankle.  He had fractured the right 
ankle six weeks previously.  He stated that he had re-injured 
it.  He was unable to put pressure on it.  X-rays revealed 
that the veteran appeared to have a fracture of the medial 
tibial condyle.  

Notes from the orthopedic clinic include complaints of ankle 
and left knee pain.  There was pain over the medial aspect of 
the left knee with popping and instability.  He had pain over 
the lateral aspect of the right ankle.  Physical evaluation 
revealed tenderness of the lateral talo fibular ligament.  
McMurray's was positive for the left knee with a positive 
drawer sign.  There was a palpable meniscus pop.  The 
impression was "O'Donnohues Triad (old)" with ankle strain.  

A Medical Board examination was performed in March 1968.  The 
veteran stated that he had frequent pain in the lateral 
aspect of the right ankle since the first few weeks of 
military life.  He attributed the pain to right leg 
compensation because of left knee pain.  The other positive 
findings were limited to the left knee.  The veteran's chief 
complaint was left knee pain.  The veteran stated that in 
1962 when he was a junior in high school he initially injured 
his left knee and that he was told he had a torn cartilage at 
that time.  He had since frequently had exacerbations of pain 
and recurrent injuries to the left knee.  He had frequently 
heard a popping coming from the medial aspect of the left 
knee.  He had had an occasional knee effusion.  The knee had 
been unusable and had frequently given out when encountering 
excessive exercise.  Physical examination revealed positive 
findings in the right ankle limited to the lateral aspect.  
He had slight tenderness over the lateral talo-fibula 
ligament.  He also had a certain amount of laxity in that 
ligament.  The left knee had a popping sensation between the 
medial condyles.  He exhibited a positive McMurray's sign 
with tenderness over the medial meniscus. He also had a 
positive anterior drawer sign with a considerable amount of 
lateral and medial laxity.  No effusion was present at that 
time.  X-rays of the left knee revealed a slightly prominent 
left medial tibial condyle, but otherwise were within normal 
limits.  The right ankle was essentially within normal 
limits.  The diagnosis was Old O'Donnahue's triad with a torn 
medial meniscus and anterior cruciate ligament.  

The March 1968 Report of Medical Examination noted that 
clinical evaluation of the upper extremities, spine and other 
musculoskeletal system were normal.  Examination of the lower 
extremities was noted to be abnormal.  

Private medical records from April 1979 reveal that the 
veteran gave a history of a right ankle fracture in the 
military in 1967.  He was hospitalized.  He was thrown 
downstairs by a buffer.  He had had knee problems since high 
school.  He was rejected initially for the draft because of 
his knees.  Five years later, at age 24, he was drafted.  
Both knees were unsteady, unstable, as was the ankle.  It 
caused him to fall from a beam in 1974 or 1975.  He caught 
himself with his right arm and dislocated his right shoulder.  
He had a closed reduction.  It had not been the same since.  
There was gross deformity with only 5 to 10 degrees of 
abduction.  He had some posterior movement.  He could move 
guardedly anteriorly to 90 degrees.  He had extreme muscle 
atrophy, of the shoulder muscles.  His right knee lateral 
ligaments were unstable.  The left knee was less so and 
slightly swollen.  The right ankle was stiff and swollen 
medially.  Range of motion had decreased 25 percent and was 
painful.  In the private physician's opinion the veteran was 
completely and permanently disabled as far as his usual line 
of work; iron working, welding and construction or anything 
else of non-sedentary nature was concerned.  

In March 1979 the veteran filed an application for service 
connection for both knees, a broken ankle and residuals of 
arthritis of the right shoulder.  The veteran noted it was 
injured in a fall in January 1968.  

Private medical records from April 1979 include X-rays of the 
right knee.  AP view showed a small calcific density separate 
from the medial condyle region superiorly.  Cartilage space 
was well maintained.  The examiner's impression was of an old 
Pelligrini-Stieda type though this was somewhat more superior 
than is usual.  

An April 1979 report of an examination by a private physician 
for the Social Security Administration is in the claims 
folder.  According to this report, the veteran's age at onset 
of his impairments was 17.  His chief complaint was bilateral 
knee injuries from playing football in high school.  It was 
worse on the right side.  He had also fractured his right 
ankle.  He had pain in both knees and the right ankle.  He 
had also dislocated his right shoulder in 1975 after falling 
from a beam.  He caught himself with his right arm.  Since 
1963 his right leg "gives away" because of an unstable 
right knee and right ankle.  He fell frequently.  The left 
knee had been swollen since 1963.  It was worse the last four 
or five years.  He was unable to abduct his right arm because 
of his shoulder.  It is so weak that he could not lift 
objects with his right arm.  He was only able to walk two 
blocks with pain in his knees and right ankle.  A notation 
next to the word "Paralysis?" appears.  It reads "right 
shoulder joint from musculature atrophy of bone absorption-
severe."  The diagnoses were marked muscle atrophy of 
(tendons and musculature) right shoulder joint-old injury, 
unstable right knee (internal derangement) etiology old 
football injury and old fracture of right ankle-well healed 
with latent deformity.  

In December 1980 the Social Security Administration arranged 
for the veteran to be examined by a private orthopedist.  The 
veteran stated that he fractured his right ankle in service 
and that he hurt his right shoulder in 1974.  He complained 
of weakness of the knees.  After he had been on them during 
the day they swelled, particularly the left knee.  The knees 
did not demonstrate any effusion.  He had 1 to 2 plus 
anterolateral instability of the left knee at 30 degrees of 
flexion.  It was stable in extension.  Drawer sign was 
negative.  The right knee was stable.  He walked with a 
fairly stable gate.  Range of motion of the knees was within 
normal limits.  The examiner noted that the veteran did have 
weakness in both knees.  

Range of motion of the ankle was 25 degrees of plantar 
flexion on the right and 20 degrees on the left.  
Dorsiflexion was neutral on the right and 15 degrees on the 
left.  He had 19 degrees of eversion, bilaterally.  There was 
32 degrees of inversion on the left and 15 degrees of 
inversion on the right.  

In June 1979 a VA examination was performed.  The veteran 
stated that he fractured his right ankle while in the service 
in 1967. He was using a buffer and was at the edge of a 
stairway and was thrown down the stairs by movement of the 
buffer.  He hurt his right knee, at the same time.  He had 
hurt this particular knee in football.  In 1975, he 
dislocated his right shoulder when he grabbed a beam to 
steady himself when his ankle and knees gave way.  He had not 
had surgery on any joint.  The veteran stated that he could 
not get up and walk long distances.  The right knee "gives 
way and causes me to fall."  He stated that his ankle and 
knee stay swollen.  Examination of the shoulders revealed 
moderately severe atrophy of the right shoulder girdle 
muscles.  There was no swelling in either knee.  There was 
mild tenderness to palpation of the medial and lateral 
collateral ligaments of the right knee.  There was 
questionable laxity in that knee as compared to the left 
knee. On rather forceful manipulation of the right knee, the 
examiner could not elicit muscle laxity.  There was 
tenderness with the maneuver.  Examination of the right ankle 
revealed superficial varcosities, particularly along the 
medial aspect of the ankle below the malleolus.  The ankle 
was very slightly swollen and slightly tender to 
manipulation.  Range of motion in both ankles was equal and 
normal.  There was weakness of plantar and dorsiflexion of 
the right ankle as opposed to the left ankle.  He had 
difficulty standing on his toes and was unable to squat.  

VA X-rays of both knees revealed slight flattening in the 
medial aspect of the left tibial plateau with narrowing of 
the knee joint medially.  The examiner felt it was most 
probably post-traumatic.  No gross bony abnormality was seen.  
No joint effusion was noted on either side.  The soft tissues 
were not remarkable.  X-rays of the ankles revealed bone 
spurs in the posterior aspect of the talus a well as the 
calcaneus.  There was no evidence of acute fracture noted.  
Ankle mortise was intact.  Soft tissues were not remarkable.  
X-rays of the right shoulder revealed no gross bony or soft 
tissue abnormality.  The acromioclavicular joint and shoulder 
joints were intact.  The VA examiner presented diagnoses of 
dislocation of the right shoulder with atrophy of shoulder 
girdle and marked limitation of range of motion, residuals of 
a fracture of the right ankle and knee problems with no major 
abnormalities found.  

February 1990 VA records included a diagnosis of degenerative 
joint disease of the cervical spine.  VA records from October 
1991 reveal that the veteran complained of chronic left knee 
pain.  He was tender about the left knee.  The diagnosis was 
degenerative joint disease of the left knee.  July 1992 VA 
records included complaints of chronic right shoulder pain.  
Chronic right shoulder dislocation was also noted.  

The veteran testified at a hearing in August 1992.  He 
testified that he injured himself in service falling down 
some stairs.  He was buffing the floor upstairs.  When he 
turned on the buffer it knocked him up against the wall and 
down a flight of stairs.  It knocked him out.  The next thing 
he knew he was in the hospital with his knees busted and his 
ankle in a cast.  (T-2)  The veteran stated that his shoulder 
started getting really bad, probably in 1973 or 1974.  He 
just kept falling on it so much, on account of his knees 
going out that it just would not stay in place.  The veteran 
stated that he had problems walking and that he fell down all 
the time.  (T-8).  

In December 1992 VA records include an orthopedic 
consultation.  The veteran reported right shoulder pain.  He 
had a history of dislocation in 1969.  X-rays of the right 
shoulder revealed degenerative arthrosis of the right 
shoulder.  The examiner also noted "rule out" old 
tuberosity fracture.  

A June 1993 VA electromyograph (EMG) revealed chronic right 
axillary neuropathy with complete denervation and atrophy of 
the right deltoid muscle, mild carpal tunnel syndrome and 
mild probable chronic right C7 radiculopathy.  

VA records from October 1993 include a diagnosis of 
degenerative joint disease of the right shoulder.  

The veteran's private physician wrote a letter stating that 
the veteran was seen in December 1994 with a dislocated right 
shoulder.  

A VA examination of the joints was performed in July 1995.  
In 1969, while on active duty the veteran fell downstairs.  
He sustained multiple injuries.  His shoulder was dislocated.  
His right ankle was fractured.  He injured his knee and both 
ankles.  The veteran had difficulty with his knees and 
ankles, bilaterally.  They gave out and caused him to fall.  
He had had recurrent dislocations of the right shoulder.  The 
veteran has pain in his ankles and knees.  

Examination of the veteran's knees demonstrated no effusion 
or swelling.  There was no crepitus or instability.  The 
right knee had range of motion from 0 at full extension to 
132 degrees of flexion.  The left knee had minus 9 degrees of 
extension to 126 degrees of flexion.  There was no effusion 
or swelling of the ankles.  There was some painful range of 
motion.  There was no tenderness or discoloration.  The right 
ankle could be dorsiflexed or extended to 8 degrees and to 
the left to 14 degrees.  The right ankle could be plantar 
flexed to 44 degrees and to the left to 58 degrees.  The 
right ankle could be inverted to 26 degrees and to the left 
to 21 degrees.  The right ankle could be everted to 13 
degrees and to the left to 14 degrees.  

The VA examiner's impressions were:  1. Deformity and 
secondary degenerative joint disease of the right shoulder, 
severe;  2. Brachial plexus and neuropathy of the right 
secondary to diagnosis 1;  3. Deformity, right thumb with 
ankylosis distal interphalangeal (DIP) joint and partial 
ankylosis metacarpal phalangeal joint;  4. Degenerative joint 
disease knees, bilaterally mild;  5. Degenerative joint 
disease ankles bilaterally;  6. Osteoarthritis generalized.  

Another VA examination of the joints was performed in 
December 1996.  The veteran reported constant knee pain.  He 
had right ankle pain.  He was developing increasing pain in 
his knees and right ankle.  The pain was primarily in the 
left ankle.  Examination of the knees revealed a genu varum 
deformity of 13 degrees on the left.  He had genu flexion 
deformity, bilaterally to 13 degrees on the left and 8 
degrees on the right.  Flexion was to 132 degrees on the 
right and 126 degrees on the left.  There was no effusion of 
either knee.  He had crepitus in both knees, left greater 
than right. He had mild tenderness bilaterally, greater along 
the medial joint space on the left.  The examiner stated that 
there was progression in the veteran's knees.  Examination of 
the ankles revealed no swelling or effusion.  The examiner 
noted that following impressions:  1. Deformity and secondary 
degenerative joint disease of the right shoulder, severe;  2. 
Brachial plexus and neuropathy of the right secondary to 
diagnosis 1;  3. Deformity, right thumb with ankylosis DIP 
joint and partial ankylosis MP joint;  4. Degenerative joint 
disease knees, bilaterally mild;  5. Degenerative joint 
disease ankles bilaterally;  6. Residuals of fracture ankle, 
right;  7.  Osteoarthritis generalized.  

In the discussion section the VA examiner wrote the 
following:

I believe the military duty effect on 
this patient's pre-existing left knee 
injury was mild.  It therefore aggravated 
his pre-existing left knee condition 
mildly.  I do not believe that the 
patient's right ankle condition is 
aggravated by the left knee condition.  I 
do not believe that the patient's ankle 
condition is related in any way to the 
patient's left knee or right knee 
condition.  The patient did fall in 1969 
or 1968 and sustain multiple injuries.  
It is my opinion that it is equally 
likely as not that his knee problems 
bilaterally and right shoulder and right 
ankle conditions are related to his 
inservice fall.  There is a reference to 
the fall causing the patient (sic) in 
addition to his shoulder and ankles in 
his medical records.  The patient cannot 
relate to me any specific treatment 
administered to his knee at the time of 
the fall while hospitalized other than 
taking medication and pills, so it 
appears that his knee injuries were mild 
as compared to his shoulder and ankle 
injury.  Therefore the patient's knee 
injuries are considered by this examiner 
to have been mild at the time of his 
fall.  

The examination included standing X-rays of the knees.  X-
rays revealed degenerative joint disease that was more 
advanced in the left knee.  There was obliteration of the 
left medial joint space on standing, reactive sclerotic 
changes across the joint and small periarticular osteophytes 
medially.  The right medial joint space appeared diminished.  
There were small spurs posteriorly of each patella, both 
being tilted laterally.  

May 1998 VA records reveal that the veteran had degenerative 
joint disease.  In June 1998 VA records, degenerative joint 
disease of the left knee was noted.  An impression of 
degenerative joint disease severe, was noted.  The veteran 
was having severe pain.  A second VA medical record from June 
1998 revealed severe degenerative joint disease of both 
knees.  It was greater on the left than the right.  

In October 1998 the veteran was see in the Occupational 
Therapy clinic at the VA for a pre-operative evaluation prior 
to a total knee arthroplasty.  VA hospital records from 
December 1998 reveal that the veteran underwent a left total 
knee arthroplasty.  The admission diagnoses included 
osteoarthritis of the knees and degenerative joint disease.  
Prior to admission the veteran was ambulatory with pain in 
both knees.  

A VA examination was performed in March 1999.  The claims 
folder and service medical records were not available for 
review by the examiner.  The veteran reported symptoms of 
recurrent instability in the right ankle while walking.  He 
had a brace and a walker.  Examination of the left knee 
revealed a well healed incision anteriorly.  He had range of 
motion from within 30 degrees of extension to 120 degrees of 
flexion.  There was no evidence of instability on varus or 
valgus stress.  X-rays of the right (sic) knee revealed a 
total knee replacement, cemented, well-seated and in place.  
Examination of the right knee revealed range of motion from 5 
degrees to 140 degrees.  No effusion was noted.  He had a 
slightly increased anterior drawer and anterior Lachman's.  
He complained bitterly of severe pain with any manipulation 
of the knee.  He had no meniscal signs at that time.  Some 
discomfort along the medial joint line with palpation was 
noted.  No significant crepitation was noted.  X-rays of the 
right knee revealed moderate degenerative change, diffusely 
throughout the knee.  Examination of the right ankle revealed 
range of motion from 20 degrees of dorsiflexion to 45 degrees 
of plantar flexion.  He had a negative anterior drawer, but 
he did have pain with inversion.  He denied pain to the touch 
over the anterolateral joint line.  Examination revealed 
degenerative changes primarily in the medial malleolar 
region.  He had an osteophyte there.  The remainder of his 
joint space was fairly well maintained.  He had some 
degenerative change along the lateral gutter as well.  The 
examiner's impressions were degenerative joint disease of the 
left knee, status post total knee replacement; degenerative 
joint disease, moderate, right knee; degenerative joint 
disease, status post fracture, right ankle with residual 
instability, moderate.  


Service Connection

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  The 
Court has defined a well-grounded claim as a "plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Moreover, where a determinative issue involves a 
medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  If 
the veteran fails to submit evidence in support of a 
plausible claim, the VA is under no duty to assist the 
veteran in the development of his claim.  Id.

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
the disability is manifested to a compensable degree within 
the initial post service year.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  
However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d) 
(1998).  For a showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  


Arthritis of Multiple Joints.  

Analysis.  The veteran is seeking service connection for 
arthritis of multiple joints.  Currently, service connection 
is in effect for degenerative joint disease of the knees and 
right ankle.  These disabilities have been related to 
injuries received in service.  His claim is for generalized 
osteoarthritis, rather than for arthritis affecting specific 
joints.  

There are three theories under which service connection for 
arthritis may be granted.  The first is direct service 
connection based on arthritis in service.  The second 
provides presumptive service connection for arthritis found 
during the initial post service year.  A third theory allows 
service connection when a nexus between currently diagnosed 
disability and service is demonstrated.  The Board first 
reviewed the evidence to determine if the veteran's claim is 
well grounded under any of these three provisions.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that 
establishing service connection generally requires medical 
evidence of a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141 (1992); medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well-grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  

The service medical records do not include a diagnosis of 
arthritis of multiple joints.  There is no evidence of 
generalized arthritis during the initial post service year.  
A VA examiner diagnosed generalized osteoarthritis in July 
1995.  Degenerative joint disease of the cervical spine and 
shoulder have also been diagnosed.  

In order for the veteran's claim to be well grounded there 
must be competent medical evidence of a nexus between the 
current diagnosis of generalized arthritis and service or the 
initial post service year.  

The only evidence which links the currently diagnosed 
osteoarthritis with service are the statements of the 
veteran.  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The statements of the veteran which relate his 
current osteoarthritis to a fall in service are thus not 
competent medical evidence for the purpose of well grounding 
a claim.  

The veteran's statements and testimony are competent as to 
symptoms which the veteran experienced during service and 
thereafter, and may be sufficient to show continuity of 
symptomatology.  Nevertheless, notwithstanding the showing of 
in-service injury and post-service continuity of 
symptomatology, medical expertise is required to relate the 
appellant's post-service diagnosis of generalized 
osteoarthritis to the in-service injury and the subsequent 
symptoms.  Savage v. Gober, 10 Vet. App. 488 (1997); Epps v. 
Gober, 126 F3d 1464 (1997); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu, supra; Slater v. Brown, 9 Vet. App. 
240, 243 (1996).

In the absence of competent medical evidence of a medical 
nexus between the currently-shown osteoarthritis and service, 
the claim for service connection is not well grounded.  


Residuals of an Injury to the Right Shoulder

The veteran has asserted that he injured his right shoulder 
when he fell down stairs in service in January 1968.  Service 
medical records do not include any references to an injury to 
the right shoulder.  On service separation examination in 
March 1968 the upper extremities were noted to have been 
normal.  

Private medical records from April 1979 reveal that the 
veteran had dislocated his right shoulder when he fell off a 
beam in 1974 or 1975.  He was working as an ironworker.  His 
knees were unsteady and had caused him to fall.  

A July 1995 VA examination report reveals that the veteran 
told a VA examiner that he dislocated his shoulder when he 
fell downstairs in service in around 1969.  In December 1996 
a VA examiner gave his opinion that it was equally likely as 
not that the right shoulder was related to the fall in 
service.  He stated that, "That there was a reference to a 
fall causing the patient (sic) in addition to his shoulder 
and his ankles in his medical records."

Deformity and secondary degenerative joint disease of the 
right shoulder with brachial plexus and neuropathy of the 
right have been diagnosed.  The veteran has submitted 
evidence of a current diagnosis of a right shoulder 
disability.  

In determining whether a claim is well grounded the 
supporting evidence must be presumed to be true.  See King v. 
Brown, 5 Vet. App. 19 (1993).  In this case there is a 
current diagnosis of a right shoulder disability.  There is 
also an opinion from a medical examiner that indicates that 
is it equally likely that the right shoulder disability is 
related to the fall in service.  

The Board has carefully analyzed the statement of the VA 
physician in December 1996 to determine if it meets the 
requirements for competent medical evidence.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  There is no indication 
in the claims folder that the VA physician had access to the 
claim folder and reviewed the veteran's medical history or 
service medical records.  In this instance, it appears the VA 
examiner relied on the statements of the veteran as to his 
medical history.  

Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence" satisfying the Grottveit requirement.  Such 
evidence cannot enjoy the presumption of truthfulness 
accorded by Robinette v. Brown, 8 Vet. App. 69(1995) as to 
determinations of well groundedness because a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise, and a bare transcription 
of a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  See Layno v. Brown, 6 Vet. App. 465, 
469 (1994) ("in order for any testimony to be probative of 
any fact, the witness must be competent to testify as to the 
facts under consideration").  

The Court has stated that the credibility of evidence is 
presumed for the purposes of determining whether or not a 
claim is well grounded.  In this case the Board has been 
careful to consider the distinction between a finding of 
competency rather than credibility.  Competency is 
distinguished from weight and credibility.  The former is a 
legal concept determining whether testimony may be heard and 
considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  In Grover 
v. West, 12 Vet. App. 109 (1999) to Court held that due to 
the lack of service medical evidence indicating a fracture 
suffered during service, any post-service medical reference 
to a fractured foot suffered by the veteran in 1975, without 
a review of his service medical records, cannot be considered 
competent medical evidence.   See LeShore v. Brown, 8 Vet. 
App. 406 (1995).  The claim before the Board presents a 
similar situation.  The service medical records do not reveal 
any injury to the shoulder in service.  

The Board has concluded that the opinion of the VA examiner 
can not be considered competent medical evidence since it is 
based on incorrect information and requires knowledge outside 
of the scope of the medical examiner.  Therefore, the 
veteran's claim for service connection for residuals of an 
injury to the right shoulder is not well grounded.  


Increased Evaluations

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim when the 
veteran is seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is satisfied 
that all relevant facts have been properly developed.  No 
further assistance is required to comply with the duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.  However, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be an emphasis placed 
upon the limitation of activity imposed by the disabling 
condition.  The provisions of 38 C.F.R. § 4.2 require that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  
38 C.F.R. § 4.10 provides that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification, a description of the effects 
of the disability upon the person's ordinary activity.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body.  
Functional loss may be due to pain, supported by adequate 
pathology, or the visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

When a claimant is awarded service connection for a 
disability and timely appeals the RO's initial assignment of 
a rating for that disability, the claim continues to be well 
grounded as long as the rating schedule provides for a higher 
rating and the claim remains open.  See Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).  Because the veteran has 
perfected an appeal as to the assignment of the initial 
rating for PTSD following the initial award of service 
connection for PTSD, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
until the present.  Fenderson v. West, 12 Vet. App. 119 
(1999).  


Right Knee Disorder

Under Diagnostic Code 5257, slight impairment of either knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation.  A 20 percent rating is 
warranted when such impairment is moderate.  A 30 percent 
evaluation will be assigned when the impairment is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion rate as below:  with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations a 20 percent evaluation is assigned.  With X-
rays evidence of involvement of 2 or more major joints or 2 
or more minor joint groups a 10 percent evaluation is 
assigned.  38 C.F.R. § 4.71, Diagnostic Code 5003.  The 
definition of major and minor joints is set out in 38 C.F.R. 
§ 4.45.  

Arthritis due to trauma substantiated by X-ray findings is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Limitation of flexion of the leg to 60 
degrees is assigned a noncompensable rating.  Limitation of 
flexion of the leg to 45 degrees is rated as 10 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Limitation of  extension of the leg to 5 degrees is assigned 
a noncompensable rating.  Limitation of extension to 10 
degrees is rated as 10 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

The General Counsel for VA, in a precedent opinion dated July 
1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  When the knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under Diagnostic Code 5260 
(flexion limited to 60 degrees or less) or 5261 (extension 
limited to 5 degrees or more) in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.  The General Counsel in VAOGCPREC 9-98 held 
that a separate rating for arthritis could also be based on 
X-ray findings and painful motion under 38 C.F.R. § 4.59.  
See also Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed Cir 
1997).  Where additional disability is shown, a veteran rated 
under 5257 can also be compensated under 5003 and vice versa.  


Analysis  In January 1998 the RO granted service connection 
for residuals of a right knee injury with degenerative joint 
disease.  A 10 percent rating was assigned effective June 
1991.  The veteran has expressed disagreement with that 
rating.  As this is an original rating, the Court's decision 
in Fenderson v. West, 12 Vet. App. 119 (1999) is applicable 
and the Board will consider the assignment of staged ratings.  

After reviewing the medical records and the testimony of the 
veteran the Board has determined that the evaluation of the 
right knee should be divided into three stages, as the 
evidence reflects increasing disability throughout the time 
period at issue.  The first stage begins before the VA 
examination in December 1996, the second from the VA 
examination in December 1996 to the VA examination in March 
1999 and the third beginning with the VA examination in March 
1999.  


First Stage-Prior to December 1996 VA Examination

During the first period, prior to the VA examination in 
December 1996, the veteran complained of falling down and 
problems walking at his hearing in August 1992.  VA 
examination of the knees in July 1995 revealed no crepitus or 
effusion of the knee.  The veteran had range of motion from 0 
to 132 degrees.  The only reference to laxity appears in the 
VA examination report of June 1979, which indicated that 
laxity in the right knee compared to the left was 
questionable.  A private physician who examined the veteran 
in December 1980 stated that the right knee was stable.  

Based on those findings, a compensable rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 is not warranted.  Although the 
veteran complained of falling, laxity was not found on 
examination.  A compensable rating under Diagnostic Code 5257 
requires recurrent subluxation or lateral instability.  

A separate rating under 38 C.F.R. § 4.71, Diagnostic Code 
5003 may also be assigned.  Diagnostic Code 5003 requires X-
ray evidence of degenerative arthritis.  VA X-rays of the 
right knee in June 1979 revealed a slight flattening of the 
medial aspect of the tibial plateau.  The VA examiner in July 
1995 diagnosed degenerative joint disease of the right knee.  

The X-ray findings of degeneration of the right knee meet the 
threshold requirements for an evaluation under Diagnostic 
Code 5003.  A comparison of the range of motion of the 
veteran's right knee with the criteria for compensable 
ratings under Diagnostic Codes 5260 and 5261 reveals that the 
veteran did not demonstrate actual limitation of motion which 
met the criteria of either Code for a compensable rating.  In 
July 1995 the veteran demonstrated range of motion of the 
right knee from 0 to 132 degrees.  Compensable ratings are 
provided for limitation of flexion to 45 degrees and 
limitation of extension to 5 degrees.  A separate rating 
based on limitation of motion for the period before December 
1996 is thus not appropriate.  

A separate rating under Diagnostic Code 5003 based on painful 
motion under 38 C.F.R. § 4.59 may also be assigned.  The 
veteran told the VA examiner in July 1995 that he had pain in 
his knees.  He reported problems walking.  In DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995), the Court made it clear 
that diagnostic codes involving disability ratings for 
limitation of motion of a part of the musculoskeletal system 
do not subsume 38 C.F.R. §§ 4.40 and 4.45.  Based on the X-
ray findings of degeneration of the right knee and the pain 
the veteran complained of which caused problems walking the 
Board holds that a 10 percent rating is appropriate.  

A 10 percent rating under the provisions of Diagnostic Code 
5003 for the right knee is assigned for the stage prior to 
the VA examination in December 1996.  


Second Stage-From December 1996 VA Examination 
Until March 1999 VA Examination

In December 1996 the veteran indicated that he had increased 
pain.  He reported constant knee pain.  Range of motion was 
to 132 degrees.  The VA examiner noted crepitus.  The 
examiner stated that there was progression in the knees.  The 
impression was mild degenerative joint disease.  

The examiner did not comment on any laxity or instability of 
the right knee.  The other medical records also do not 
provide a basis for granting a compensable rating based on 
Diagnostic Code 5257. 

The veteran continues to have range of motion of the right 
knee to 132 degrees of flexion.  The examiner did not comment 
on any limitation of extension.  The evidence does not 
support a compensable rating based on limitation of motion 
under either Diagnostic Code 5260 or 5261.  

In Hicks v. Brown, 8 Vet. App. 417, 421 (1995) the Court 
stated that under 38 C.F.R. § 4.59, painful motion is 
considered limited motion even though a range of motion is 
possible beyond the point when pain sets in.  The Court in 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991) clearly 
indicated that 38 C.F.R. § 4.40 recognizes that "functional 
loss" may be caused by pain "on use" or a limitation of 
motion and that functional loss caused by either factor 
should be compensated at the same rate.  This has raised the 
question as to whether evidence of painful motion due to 
arthritis should be used to assign a rating based on 
limitation of motion under Diagnostic Codes 5200, etc. where, 
as in this case, no actual compensable limitation of motion, 
without regard to pain, is shown.  

A careful reading of Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 487-488 (1991) indicates that 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 first provides a rating for actual (as 
opposed to painful) limitation of motion under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5200, etc.  When as in this case 
the veteran does not have actual compensable limitation of 
motion that provision does not apply.  However, Diagnostic 
Code 5003 goes on to state that limitation of motion, while 
noncompensable under the standards contained in Diagnostic 
Codes 5200, etc., may be otherwise compensable on the basis 
of a 10 percent rating for each major joint or groups of 
joints affected where there is among other things painful 
motion.  The Court summarized by stating that read together, 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 thus stated that 
painful motion of a major joint or joint groups caused by 
degenerative arthritis, where the arthritis is established by 
X-rays, is deemed to be limited motion and is entitled to a 
minimum of 10 percent rating, per joint, combined under 
Diagnostic Code 5003 even though there is no actual 
limitation of motion.  

In reviewing the Court instructions in Lichtenfels and Hicks 
the Board has noted that in applying Diagnostic Code 5003 the 
Court distinguished between actual limitation of motion as 
opposed to painful motion.  The Court has clarified that in 
the application of Diagnostic Code 5003 there must be actual 
limitation of motion in order to assign a disability rating 
under Diagnostic Codes 5200, etc.  Where as in this case, 
there is painful motion of a major joint or groups caused by 
degenerative arthritis, it is deemed to be limited motion and 
entitled to a minimum 10 percent rating, per joint, combined 
under Diagnostic Code 5003; even though there is no actual 
limitation of motion.  See Hicks, at 420.  

The veteran complained of constant knee pain.  The VA 
examiner in December 1996 noted crepitus.  The examiner 
stated that there was progression in both knees.  Based on 
the findings of increased pain, demonstrated by crepitus and 
statement of progression the Board has determine that an 
increased rating based on pain with motion to 20 percent is 
warranted.  

For the period from the December 1996 VA examination to the 
VA examination in March 1999 a 20 percent rating under the 
provisions of Diagnostic Code 5003 is assigned.  


Third Stage-Beginning at the March 1999 VA Examination

In March 1999 the VA examiner noted that the veteran had 
range of motion from 5 degrees to 140 degrees.  There was an 
increased anterior drawer sign and anterior Lachman's.  The 
veteran complained of great pain with any manipulation of the 
knee.  The examiner characterized the veteran's right knee 
degenerative joint disease as moderate.  

The VA examination revealed evidence of instability and 
laxity as demonstrated by the increased anterior drawer and 
Lachman's test results.  The examiner noted severe pain with 
any manipulation.  Based on the information the Board has 
determined that an additional 10 percent rating based on 
Diagnostic Code 5257 is appropriate.  

The evidence of record reflecting the time period at issue 
demonstrates that the veteran continues to suffer pain in the 
joint on any manipulation along with some limitation motion 
to 5 degrees of extension.  For that reason the previously-
assigned 20 percent rating based on painful motion due to 
arthritis of the right knee under Diagnostic Code 5003 is 
continued.  

Thus, for the period beginning at the March 1999 VA 
examination, a 20 percent disability rating under the 
provisions of Diagnostic Code 5003 is warranted along with a 
separate 10 percent rating based on Diagnostic Code 5257.


Right Ankle

Marked limitation of motion of the ankle is rated as 20 
percent disabling.  Moderate limited motion of the ankle is 
rated as 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (1998).   

Analysis.  The RO granted service connection for residuals of 
a right ankle injury in January 1998.  A 10 percent rating 
was assigned.  The rating was an original rating and for that 
reason the Board is required to evaluate all the evidence of 
record reflecting the period of time between the effective 
date of the initial grant of service connection until the 
present.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
After reviewing the evidence of record the Board has 
determined that staged ratings for the time period at issue 
are not appropriate as the veteran's right ankle disorder has 
not demonstrated progressive disability.  

As noted above, evaluation of disability of the ankle due to 
degenerative joint disease is based on limitation of motion 
of the joint.  38 C.F.R. § 4.71, Plate II illustrates range 
of motion of the ankle.  The illustration shows the ankle in 
dorsiflexion from 0 to 20 degrees and the ankle in plantar 
flexion from 0 to 45 degrees.  

The following ranges of motion of the ankle have been 
reported:

VA examination June 1979- range of motion 
was normal.  

Private examination December 1980-25 
degrees of plantar flexion and neutral 
dorsiflexion.  

VA examination July 1995-right ankle 
dorsiflexion to 8 degrees and plantar 
flexion to 44 degrees.  

VA examination March 1999-20 degrees of 
dorsiflexion and 45 degrees of plantar 
flexion.  

On examination the veteran has demonstrated limitation of 
motion that was inconsistent from examination to examination 
with no clear indication that there was a pattern of 
increased disability.  The most recent examination revealed 
full range of motion.  

A review of the medical record reveals that the veteran has 
pain in the right ankle.  The June 1979 VA examination report 
reflects that it was swollen and slightly tender to 
manipulation.  The VA examiner in July 1995 noted some 
painful range of motion.  In December 1996 the veteran 
reported increasing pain in the right ankle.  The March 1999 
VA examination revealed pain with eversion.  

The veteran has not demonstrated limitation of motion that is 
marked or moderate.  He has however consistently demonstrated 
painful motion of the right ankle.  As above, under 38 C.F.R. 
§ 4.59, painful motion is considered limited motion even 
though a range of motion is possible beyond the point when 
pain sets in.  See Hicks, supra.  

The veteran has demonstrated painful motion of the right 
ankle commensurate with moderate limitation of motion of the 
ankle.  For that reason a 10 percent rating for the right 
ankle is warranted.  In the absence of marked limitation of 
motion of the ankle, or limitation due to pain, which causes 
marked limitation of motion a higher rating than 10 percent 
is not appropriate.  

Thus, the Board holds that a preponderance of the evidence is 
against the veteran's claim for entitlement to a disability 
rating in excess of 10 percent for degenerative joint disease 
of the right ankle.  


ORDER

Service connection for arthritis of multiple joints is 
denied.  

Service connection for the residuals of an injury to the 
right shoulder is denied.  

A rating in excess of 10 percent for degenerative joint 
disease of the right knee for the period ending December 
1996, is denied.  

A 20 percent rating for degenerative joint disease of the 
right knee, for the period from December 1996 until March 
1999, is granted, subject to regulations governing the award 
of monetary benefits.  

A 30 percent rating for degenerative joint disease of the 
right knee, beginning in March 1999, is granted, subject to 
regulations governing the award of monetary benefits.  

A rating in excess of 10percent for degenerative joint 
disease of the right ankle is denied.  


REMAND

The veteran is also seeking an original rating in excess of 
10 percent, assigned for degenerative joint disease of the 
left knee.  In December 1998 the veteran indicated that he 
was having surgery on his left knee.  The RO obtained the VA 
records of hospitalization which reveal that the veteran 
underwent a left total knee arthroplasty in December 1999.  
The claims folder does not include any records of treatment 
for the period immediately preceding the procedure.  The VA 
hospital records are not complete.  They do not include any 
examination of the veteran prior to the surgical procedure.  
There are no records after the VA examination in December 
1996 which reveal the severity of the veteran's left knee 
degenerative joint disease.  Any VA medical records are 
deemed to be constructively of record in proceedings before 
the Board and should be obtained prior to further review of 
the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Full compliance with the duty to assist also includes VA's 
assistance in obtaining relevant records from private 
physicians when the veteran has provided concrete data as to 
time, place and identity.  Olson v. Principi, 3 Vet. App. 
480, 483 (1992).  

The Court in Fenderson v. West, 12 Vet. App. 119 (1999) 
stated that in original rating cases, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  In order to 
properly rate the veteran's left knee, all records which 
contain information which reveals when the left knee 
increased in severity, to the extent of warranting a total 
knee replacement should be obtained.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him from December 1996 to 
December 1998 for degenerative joint 
disease of the left knee  The veteran is 
specifically requested to identify the 
health care provider who recommended that 
he have a left total knee replacement.  
After securing the necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which have not been 
previously secured.  The RO should also 
obtain all records of VA medical 
treatment afforded to the veteran which 
are not contained in his claims file for 
inclusion in the file.

2.  If after the requested development 
has been completed, the RO deems further 
evidentiary development, such as 
obtaining another VA orthopedic 
examination or obtaining additional 
medical records, is required, such 
development should be accomplished.  The 
RO should then readjudicate the claim for 
an original rating for the left knee 
disability with consideration of the 
Court's holding in Fenderson.  

Following completion of the above actions, the case should be 
reviewed by the RO.  If the benefit sought remains denied, or 
if a notice of disagreement is received regarding any other 
issue, the veteran and his representative should be provided 
with an appropriate supplemental statement of the case and 
given the opportunity to respond.  The case should then be 
returned to the Board for further appellate review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals




	(CONTINUED ON NEXT PAGE)



 

